(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
No estando convencida esta corte de que procede un mandamus para ordenar a una corte inferior a que castigue por desacato, ni aun suponiendo tal facultad por parte de este tribunal, de que los peticionarios fian agotado todas las po-sibilidades que puedan favorecer la resolución de la corte de distrito al negarse a castigar por desacato, y no habiendo tampoco convencido a esta corte de que los peticionarios su-frirían un verdadero perjuicio por razón de tal negativa por parte de la corte de distrito, no ba lugar a librar el auto so-licitado.